DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2012/0088096) in view of Yamamoto et al. (JP 2003-253462A). 
Regarding claims 1-20, Takeda teaches a non-oriented electromagnetic steel sheet that is coated with an insulating coating formed from a solution (Paragraphs 25-32). The coatings of Takeda are used instead of chromium containing coatings (Paragraphs 11-12). The coating solution can be include a metal phosphate and a silica or silicate filler (Paragraph 51) that can be plate-like polycrystals (Paragraph 78). The metal phosphate can be a salt of phosphoric acid and either aluminum or magnesium (Paragraphs 51-53). The content of the silica filler may be from 1 to 40 parts by mass 2/g.
Takeda does not explicitly state that the filler is in the form of secondary particles that are formed from aggregating primary particles that have an aspect ratio of 50 to 1000. 
Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the silica particles of Takeda in the manner of Yamamoto, in order to have silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the cited references Takeda et al. (US 2012/0088096) and Yamamoto et al. (JP 2003-253462A) do not disclose or suggest controlling all three of the parameters of average particle size of the secondary particles, specific surface area In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, Takeda teaches that the filler has an average particle diameter in the range of 2 to 15 microns and an average specific surface area of 1 to 40 m2/g, ranges that overlap of the claimed values of secondary particle size and specific surface area. Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicants argue unexpected results for the claimed combination of parameters. However, the cited statements in the Specification are conclusionary statements regarding the behavior of the coating, not data commensurate in scope with the claims to show an unexpected result. Further, the data presented is also not commensurate in scope with the claims. The data presented does not compare two different aspect ratio of the same type of filler using the same type of metal phosphate, so it is unclear if the differences are prima facie case of obviousness.
Due to the filing of a new Abstract and amendments to the claims, the Specification objection and the claim rejections under 35 USC 112 from the May 26, 2021 Office Action are withdrawn. All other rejections from that Office Action are maintained and presented above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787      
                                                                                                                                                                                                  


September 29, 2021